UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7623



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


THERON JOHNNY MAXTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-97-490)


Submitted:   January 21, 1999             Decided:   February 9, 1999


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Theron Johnny Maxton, Appellant Pro Se. Deborah Brereton Barbier,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theron Johnny Maxton appeals the district court’s order deny-

ing his “Petition for a Hearing to Have Joyce Brown Charge [sic]

For Perjury” for lack of subject matter jurisdiction.       We have

reviewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court. See United States v. Maxton, No. CR-97-490 (D.S.C.

Oct. 16, 1998).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2